DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.  Claims 1-8, 11-17 and 20-24 are pending; claims 1, 15, and 22 are amended.


Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive.
The applicant argues that Hartlep mentions a “generic” model wherein “generic” means the model includes multiple sources of data associated with multiple neural structures used to determine general electrical characteristics.  Based on paragraph [0007], the applicant further argues Hartlep defines a “patient-specific” model as a model that contains data for describing the conductivities or resistance of an examined body structure.  The applicant  concludes that the “generic” model is not a model generalized from a plurality of patients nor would it be obvious to generalize the model based on a plurality of patients.  The examiner respectfully disagrees because Hartlep states the generic model can be modified by an imaging measurement method performed on the patient to produce a patient-specific three-dimensional model.  This implies the generic model modified by the imaging measurement is not patient specific.  The applicant also argues that Hartlep’s disclosure that “patient-specific data can be used in order to determine the model of the general or specific electrical conductivity or resistances” precludes a generic model based on plurality of patients.   The examiner disagrees as a plurality of patients used for a generic model could also include date from the patient.  Nevertheless, the examiner has included the Campbell reference for an explicit teaching of population-based modeling of the spine.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-17 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 15 and 22, the limitation “receive spinal cord data of a plurality of patients, and generalize from the received spinal cord data a computational spinal cord (CSC) model characterizing spinal cord anatomical and physical properties of the plurality of patients” lack sufficient written description.  Paragraphs [0008], [0009], [0055], [0080], [0082], [0089], [0096] and [0104] merely describe a functional result, i.e. generalizing patient data to create a CSC model, without any disclosure of the steps or an algorithm for achieving the function.  Ultimately, the specification is written generically such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (see, MPEP § 2161.01).
All remaining claims are rejected for depending from a claim lacking sufficient written description.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 13-15 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217) and alternatively  further in view of Campbell et al. (“Automated finite element modeling of the lumbar spine: Using a statistical shape model to generate a virtual population of models” Journal of Biomechanics, Volume 49, Issue 13, 2016, Pages 2593-2599).
[Claims 1, 15, 22] Lempka discloses a system and method for controlling delivery of electrostimulation to a patient spinal cord (spinal cord stimulation system, Fig. 1 #10), the system comprising: 
a data processor (assessment component, Fig. 1 #18) configured to receive a patient dataset of a neural structure of at least a portion of the patient spinal cord, and to extract a geometric characteristic feature of the neural structure from the received patient dataset (structural or functional imaging data which includes anatomical features of the spinal cord) [pars. 0039, 0045-0047, 0052-0056]; and 
a programming control circuit (processor, Fig. 1 #12) configured to:
 receive a computational spinal cord (CSC) model characterizing spinal cord anatomical and physical properties generalized from a patient population (patient-specific computer model or generalized model of the spinal cord including one or more sub-models) [pars. 0045, 0052];
generate a patient-specific model by modifying the CSC model, including updating a spinal cord anatomical property of the CSC model with the extracted geometric characteristic of the patient spinal cord (the structural or functional imaging data is used to update the patient-specific model) [pars. 0042, 0052-0056];
compute a stimulation parameter value (theoretically-ideal stimulus parameter) using the patient-specific model [pars. 0045-0047, 0052-0056]; and 
generate a control signal to provide electrostimulation to the patient in accordance with the computed stimulation parameter value (a new, more effective parameter for electrical stimulation is determined and the process can be iteratively repeated) [pars. 0007, 0041].
As explained above, Lempka discloses using a patient-specific model or a general model of the spinal cord but does not disclose generating the patient specific model by modifying a CSC model characterizing generic or population-based spinal cord anatomical and physical properties.
Hartlep discloses an analogous system and method for modeling electrical activity within the brain or spinal cord [par. 0004] comprising the use of generic models, which, for example, describe common electrical parameters such as the specific electrical resistance of nerve cells or other anatomical structures. These generic models can be modified, for example, by an imaging measurement method performed on the patient, to produce a patient-specific three-dimensional model for describing the electrical conductivity of the examined body structure. Thus, body characteristics or tissue characteristics can be generally or individually ascertained that are relevant to the spread of electrical signals [pars. 0007-0008, 0014, 0021, 0026-0027, 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programming control unit taught by Lempka to generate the patient specific model by modifying a generic/generalized model using data derived from structural and/or functional imaging as taught by Hartlep in order to improve electrical stimulation by incorporating patient specific data.  Based on the disclosures of Lempka and Hartlep it would have been obvious to start with either a general model or patient specific model and further refine either model with structural and/or functional imaging results to improve the modeling of the current state of the patient. 
Lempka in view of Hartlep render obvious altering a generic spinal model with patient specific imaging data but does not explicitly recite the generic model is generalized from a plurality of patients.  Campbell is provided in the alternative for an explicit teaching. 
Campbell discloses an analogous finite element model of the lumbar spine comprising population-based modeling to capture the influence of anatomical variation using a training set of specimens. A statistical shape model (SSM) combined with automated methods for landmark identification and FE model generation created a fully parameterized FE model of the lumbar spine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Lempka in view of Hartlep to include a population-based model of the spine derived from a plurality of specimens, as taught by Campbell, in order to improve the model by modifying a generic model that more accurately reflects the average anatomy of a population.

[Claim 2] Lempka discloses the CSC model is a finite-element method (FEM) model [par. 0047].

[Claim 3] Lempka discloses the CSC model further characterizes one or more of population-based spinal cord mechanical, electrical, optical, or chemical properties (the model includes a neuron model including axon trajectories) [par. 0046].

[Claims 13-14, 20] Lempka discloses an external device that includes the data processor and the programming control circuit, the external device configured to be communicatively coupled to an ambulatory electrostimulator and to program the ambulatory electrostimulator with the computed stimulation parameter value (the assessment component and processor may be external to the implanted stimulator and the stimulation value determined by the model communicated wirelessly by a programming component, Fig. 1 #16, to the implanted stimulator) [par. 0038].

[Claim 21, 23] Lempka discloses using structural and/or functional imaging to extract morphological features (anatomical features of the spinal cord) [pars. 0039, 0045-0047, 0052-0056] but does not specifically list length, width, size or shape.  However, the skilled artisan would recognize and/or find obvious selecting at least one of length, width, size and shape of the neural structure (anatomical features of the spine) since each of these morphological features are known structural features that are quantified when performing structural imaging.

[Claim 24] Lempka discloses the CSC model comprises determining a patient-specific anatomy and electrode location from the patient dataset wherein the programming control circuit is configured to compute, based at least in part on the lead model, a stimulation parameter value (voltage distribution between the electrodes) [par. 0047] but does not specifically disclose wherein the programming control circuit is configured to generate a patient-specific model by modifying the CSC model including adjusting position or orientation of at least one of the electrodes relative to the neural structure of the patient spinal cord.
Hartlep discloses generating the patient-specific model by modifying the CSC model including adjusting position or orientation of at least one of the electrodes relative to the neural structure of the patient spinal cord (location of the electrodes may be adjusted and another simulation run to determine a favorable position) [pars. 0036, 0039, 0053-0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configured the programming control circuit of Lempka to generate the patient-specific model by modifying the CSC model through the adjustment of position or orientation of at least one of the electrodes relative to the neural structure of the patient spinal cord, as taught by Hartlep, in order to determine a favorable position for electrode placement during measurement/therapy.


Claims 4-6, 8, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217) and Campbell as applied to claims 1 and 15 above, and further in view of Moffit et al. (US 2016/0082251).

[Claims 4-5, 16-17] Lempka discloses the CSC model comprises determining a patient-specific anatomy and electrode location from the patient dataset wherein the programming control circuit is configured to compute, based at least in part on the lead model, a stimulation parameter value (voltage distribution between the electrodes) [par. 0047] but does not disclose polarities and fractionalization of the electrodes.
Moffit discloses an analogous spinal stimulation system comprising a field model used to determine current fractionalization and polarity of stimulation electrodes based on a lead configuration (i.e. location of current source poles based on the position of each electrode) to achieve a target electric field [pars. 0074, 0107-0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Lempka in view Hartlep to determine not only voltage distribution but also or in the alternative current fractionalization and polarity, as taught by Moffit, in order to provide the electric field required to apply appropriate stimulation through the electrodes based on the extracted feature.

[Claim 6]  Moffit further discloses determining the polarities and the current fractionalization by applying a transfer matrix to the target electric field [pars. 0108, 0111].

[Claim 8]  Moffit further discloses determining a threshold stimulation amplitude based on the target electric field, the threshold stimulation amplitude representing a minimal stimulation amplitude (current threshold) required to activate one or more neural elements [par. 0107-0109].

[Claim 11] Lempka discloses programming the electrical stimulation based on a geometric characteristic (anatomical feature/neural structure characterized by medical image) but does explicitly disclose extracting metrics of at least one of cerebrospinal fluid thickness, dorsal root, dorsal horn, or dorsal root ganglion.
Moffit discloses selectively modulating dorsal root tissue to provide electrostimulation to a patient [pars. 0069-0070, 0096, 0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the data processor to extract a dorsal root metric from the imaging data of Lempka in view of Hartlep in order to predictably provide appropriate electrostimulation to the dorsal root based on morphological features such as size, thickness and location since Moffit discloses modulating the dorsal root to provide electrostimulation. 

[Claim 12] Lempka discloses the limitation of claim 1 but does not disclose a posture sensor to detect a change in posture and configuring the programming control circuit to modify the CSC model based on a change from a first feature to a second feature caused by the posture change.
Moffit discloses an analogous electrostimulation system wherein a calibration routine is automatically re-run when a change in patient posture is detected by an accelerometer or other type of sensor such that a modulation program is adjusted [pars. 0155-0157, 0168].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programming control taught by Lempka in view of Hartlep to account for posture as taught by Moffit by determining changes to the dataset induced by a change in posture in order to adjust the model and resultant stimulation to account for any changes in the geometry of the anatomical feature.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lempka et al. (US 2015/0360039) in view of Hartlep et al. (US 2006/0149217), Campbell and Moffit et al. (US 2016/0082251) as applied to claim 5 above, and further in view of Moffit et al. (US 2011/0106215), hereinafter Moffit `215.

[Claim 7] Lempka in view of Hartlep, Campbell and Moffit render obvious determining the polarities and current fractionalization but do not disclose using a least-square fit.
Moffit `215 discloses an analogous electrostimulation system wherein a least-squares function is used an optimization function to determine the relative strengths of the current sources [par. 0067-0069; claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system rendered obvious by Lempka in view of Hartlep, Campbell and Moffit to use a least-square fit, as taught by Moffit `215, in order optimization the relative strengths i.e. fractionalization and polarity of the electrodes to provide the appropriate stimulation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 April 2022